Title: To George Washington from Colonel Goose Van Schaick, 21 August 1780
From: Van Schaick, Goose
To: Washington, George


					
						Sir,
						Albany August 21st 1780
					
					When I had the Honor of receiving your Excellencies favor of the 31st Ultimo, I was in Tryon County where I met General Van Rensselaer returning from Fort Schuyler—The enemy while the General was marching up with the State Levies, & the Militi⟨a⟩ of Tryon disappeared from before Fort Schuyler & proceeded down to Canajohary, burnt near one hundred houses, & as many Barns, captured thirty four Women & Children, Massacred twelve, from thence they returned towards the Susquahanna, & in a few days after made a Descent on Schohary; here they burnt twelve Houses, & have by information taken and killed a larger number of the Inhabitants than at the former place, & it is expected the remainder of Schohary will share the same fate. The Indians are seen daily in small parties, & take prisoners & Scalps, Schonectady is threatned & the Inhabitant⟨s⟩ are moving their Effects to Albany with all dispatch seeing no appearance of support, & numbers going off to the enemy daily—The impress Warran⟨t⟩ transmitted me by Governour Clinton I put immediately in the hands of those persons appointed by the State Agent to procure supplies for the Army these have as yet brought forth nothing, & it is the General opinion, that plan will not have the desired effect. Three hundred & Seventy of the Massachussets Militia have arrived & gone to the Western Frontiers, & the Militia of this City are returned much chagrined to see so fine a Country given up to the destruction of the enemy, who take burn & destroy, all before them; setting aside the sufferings & distresses of the unfortunate Inhabitants The fine Crops which are lost would have amply paid the expence of a respectable body of Troop being kept on the Frontiers, which would have been a Check to every thing but small scouting parties. By a Letter I have received from Fort Schuyler of the 16th I find the minds of that Garrison are more disaffected to their situation & circumstances than ever; the true reason of Brant with his parties appearing before the Garrison was, the fullest assurances had been given him, that they would join him to a Man, indeed from their Situation & the great deficulty I have been under in procuring only a few pair of Shoes, it is what I have expected daily to hear, & they are made to believe they are

to remain until their three Years are finished. I am most respectfully Your Excellencies most obedient humble servant
					
						G. V. Schaick
					
				